Title: VIII. Referral of the Draft to Levi Lincoln
From: Jefferson, Thomas
To: Lincoln, Levi


            
              Th:J. to mr Lincoln.
              25 Nov. 1802
            
            Will you be so good as to give the inclosed a scrupulous examination, and suggest any alterations for the better, and without any reserve. the sooner you return it the better, as, when it has been separately examined and amended by the gentlemen, I mean to ask their joint attendance to consider it finally.
          